                                                                                I V.
              IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA                        p;; 3..
                            SAVANNAH DIVISION


CHARLIE TOOMER,


     Plaintiff,

V,                                                 CASE NO. CV419-039


MARK RICKETTS,

        Defendant.




                                ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation       (Doc. 7), to       which   no objections    have    been

filed. After a careful review of the record, the Report and

Recommendation       is ADOPTED    as    the    Court's   opinion   in   this

case.    As   a   result.     Plaintiff's       complaint   is   DISMISSED

WITHOUT PREJUDICE.      The   Clerk     of Court is DIRECTED        to close


this case.


        SO ORDERED this           day of October 2019.




                                        WILLIAM T. MOORE,
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
